        CASE 0:21-cv-00463-JRT-TNL Doc. 37 Filed 05/07/21 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA

 Obermiller Nelson Engineering, Inc., a              Court File No.: 21-cv-463 (JRT/TNL)
 North Dakota corporation,

                                   Petitioner,     PETITIONER OBERMILLER NELSON
 vs.                                               ENGINEERING, INC.’S SURREPLY IN
                                                    OPPOSITION TO RIVER TOWERS
 River Towers Association, a Minnesota             ASSOCIATION’S MOTION TO DISMISS
 Nonprofit corporation, and Langston                          [DOC. 19]
 Pearson Enterprises, Inc. d/b/a Hayes
 Automation, a Minnesota Corporation

                                Respondents.

                                    INTRODUCTION

       Respondent River Towers Association’s (Association) arguments fail to overcome

two undisputed facts:

       1.     There is no arbitration agreement between the Association and ONE. See
              Doc. 1-1, at ECF pp. 22, §1.3 (River Towers-Hayes Agreement, to which
              ONE is not a party).

              and

       2.     The Association’s arbitration claims against ONE are not within the scope of
              the arbitration agreement between Respondent Hayes and ONE. See Doc. 1-
              1, at ECF pp. 78, RESPONSIBILITIES OF SUBCONTRACTOR (Hayes-
              ONE Subcontract).

Because there is no arbitration agreement, much less an agreement delegating an

arbitrability determination to an arbitrator, the question of arbitrability is for this Court to

decide, not the arbitrator. McLaughlin Gormley v. Terminix, 105 F.3d 1192, 1194 (8th Cir.

1997); see also AgGrow Oils v. Nat’l Union Fire Ins., 242 F.3d 777, 780 (8th Cir. 2001).

       The Association’s Motion to Dismiss [19] should be denied.
           CASE 0:21-cv-00463-JRT-TNL Doc. 37 Filed 05/07/21 Page 2 of 11




                                          ISSUES

       As discussed during the April 23, 2021, status conference, the Court ordered all

issues in this action to be addressed through the Association’s Motion. These issues

include the relief sought in ONE’s Motion [Doc. 7]:

       (1)     Dismissing the Association’s Demand for Arbitration against ONE with
               prejudice and on the merits;
       (2)     Alternatively, staying the Association’s Demand pending this Court’s
               determination of all issues involving arbitrability of the Association’s claims
               against ONE;
       (3)     Alternatively, if the Court determines the Association may pursue its direct
               claims against ONE, ruling that Minn. Stat. § 541.051 bars any claims by the
               Association predicated on an “existing stainless steel boiler flue piping”
               condition expressly accepted by the Association in the Prime Contract.
       (4)     Alternatively, if the Court denies ONE’s Petition, staying this matter pending
               the adjudication of all claims in the arbitration matter.
       (5)     For such other and further relief as the Court deems just and equitable.

ONE Motion [Doc. 7], at pp. 1-2.

       In support of these issues, ONE relies upon its briefing and letter submission. See

Opening Brief [Doc. 9], ONE Reply Brief [Doc. 29], ONE Response Memo. [Doc. 30],

Letter [Doc. 28], and this submission. ONE’s initiation of this action and pursuit of relief

by motion is a proper and appropriate procedure recognized by federal courts. See, e.g.,

Wells Enterprises, Inc. v. Olympic Ice Cream, 903 F. Supp. 2d 740, 751 (N.D. Iowa 2012)

(discussing different methods to obtain stay of arbitration, including by motion pursuant

under the Court’s inherent power, section 4 of the Federal Arbitration Act, and state law).1



       1
              ONE’s Petition [Doc. 1] and Motion [Doc. 7] collectively rely upon the Rules
of Civil Procedure, the Federal Arbitration Act, the Federal Declaratory Judgments Act,
the Minnesota Uniform Arbitration Act, and applicable law. See Petition [Doc. 1], at ¶1;
Opening Brief [Doc. 9], at p. 6.

                                              2
        CASE 0:21-cv-00463-JRT-TNL Doc. 37 Filed 05/07/21 Page 3 of 11




       The Association does not identify the rule, statute or other authority upon which its

Motion is based, or the standard of analysis the Court should apply. See generally Assn

Brief [Doc. 34]. Because the Associations seeks an order, in effect, to compel arbitration,

the appropriate analysis is “(1) whether a valid agreement to arbitrate exists between the

parties and, if so, (2) whether the specific dispute is within the scope of that agreement.”

Benchmark Ins. Co. v. SUNZ Ins. Co., No. 20-908 (JRT/TNL), 2021 WL 698730, at *4 (D.

Minn. Feb. 23, 2021) (Tunheim, J.). Importantly, the Association bears the burden to

establish entitlement to the relief it seeks: “The party seeking to compel arbitration ‘must

demonstrate that a valid agreement to arbitrate exists.’ ” Pederson v. Donald J. Trump for

President, Inc., 465 F. Supp. 3d 929, 936 (D. Minn. 2020) (Tunheim, J.).

       Because there is no agreement permitting the Association to pursue direct arbitration

claims against ONE, the Association has failed to sustain its burden and its motion must

be denied.

                                      ARGUMENT

I.     Without an Agreement to Arbitrate, the Association Has No Right to Arbitrate
       Direct Claims Against ONE.

       Without citation to any authority – legal or contractual - the Association contends

that its direct arbitration claims against ONE may proceed solely because Hayes may assert

arbitration claims against ONE, labeling ONE’s objection to its direct claims as unusual

and textually unsupported. See Assn Brief [34], at pp. 2-3. The Association is mistaken.

Under long-standing, black letter law, arbitration is recognized “as a way to resolve those

disputes—but only those disputes—that the parties have agreed to submit to



                                             3
        CASE 0:21-cv-00463-JRT-TNL Doc. 37 Filed 05/07/21 Page 4 of 11




arbitration.” Pro Tech Indus., Inc. v. URS Corp., 377 F.3d 868, 871 (8th Cir. 2004) (citing

First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 943, 115 S.Ct. 1920, 131 L.Ed.2d

985 (1995). In failing to recognize this established principle of contract law, it is the

Association’s argument that is unusual and unsupported. This Court should reject the

Association’s motion, which seeks to force ONE to arbitrate non-arbitrable claims.

       Further, and not unexpectedly, the Association fails to cite any authority for the

novel proposition that ONE must defend the Association’s arbitration claims simply

because Hayes may assert cross-claims against ONE in the arbitration. As this Court

recently observed under similar circumstances where one party seeks arbitration, the

Court’s initial inquiry is “whether the parties have agreed to submit their particular

grievance to arbitration.” Benchmark Ins. Co. v. SUNZ Ins. Co., No. 20-908 (JRT/TNL),

2021 WL 698730, at *4 (D. Minn. Feb. 23, 2021) (Tunheim, J.) (denying motion to compel

arbitration) (appeal filed Mar. 24, 2021). And, importantly, as noted above, the burden is

on the Association: “The party seeking to compel arbitration must demonstrate that a valid

agreement to arbitrate exists.” Id. (internal citations and quotations omitted). Sifting

through the Association’s brief compels a single conclusion: the Association has failed to

satisfy its burden of demonstrating an obligation to arbitrate its direct claims against ONE

because there is no agreement requiring ONE to arbitrate those particular claims.

       The Association also misconstrues ONE’s reference to Robbinsdale Public Schools

(ISD 281) v. Haymaker Construction, unpubl., 1997 WL 631521 (Minn. Ct. App. Oct. 14,

1997). Robbinsdale is instructive for the structure of its analysis, which informs courts to

“ascertain the intention of the parties from the language of the arbitration agreement,” in


                                             4
        CASE 0:21-cv-00463-JRT-TNL Doc. 37 Filed 05/07/21 Page 5 of 11




determining whether the parties expressed an intent to arbitrate a particular controversy.

Id., at *2-3. ONE relies upon Robbinsdale for this long-standing principle of contract

interpretation involving arbitrability disputes. See ONE’s Opening Brief [9], at p. 15;

ONE’s Reply [29], at p. 3. This Court undertook that same analysis in Benchmark, when

it denied two motions to compel arbitration after applying the Eighth Circuit’s analytical

framework requiring a determination of whether a valid arbitration agreement existed and

whether the specific dispute was within the scope of that agreement. Benchmark, at *4.

The Association’s mistake is its attempt to focus on the outcome in Robbinsdale instead of

the analysis applied by the Court to reach the outcome. See Association Brief [34], at p. 5.

       The Association also misses the mark in its criticism of the United Steelworkers and

Orbital ATK cases. First, the Association’s argument incorrectly suggests that ONE has

the burden in these proceedings. Association Brief [34], at pp. 5-6. In fact, as noted, it is

the Association that “must demonstrate a valid agreement to arbitrate exists.” Benchmark,

at *4; Pederson, at 936. In the instant case, the Association must establish that ONE –

despite no agreement to arbitrate the Association’s direct claims – must nevertheless

submit to an arbitration of such claims that ONE did not bargain for, did not contractually

agree to arbitrate, and to which it has continually objected both in the arbitration proceeding

and through this action.

       Additionally, United Steelworkers provides important guidance for the Court

because it illustrates concepts of narrow and broad arbitration provisions, which are

relevant to this case. Id., at 788-89. Here, the arbitration provision of the Hayes-ONE

Subcontract is narrow, and under United Steelworkers, does not permit arbitration of the


                                              5
        CASE 0:21-cv-00463-JRT-TNL Doc. 37 Filed 05/07/21 Page 6 of 11




collateral dispute of the Association’s alleged claims against ONE. See also Kroma v.

Boldface Licensing, 845 F.3d 1351, 1354 (11th Cir. 2017) (equitable estoppel cannot alter

and expand arbitration clause for “disputes arising between" the parties that does not cover

claims of nonsignatories). Similarly, in Orbital ATK, the Court rejected an attempt by one

party to compel arbitration of claims falling outside of an arbitration agreement. Orbital

ATK, Inc. v. Heckler v. Koch, 2017 WL 3995538 (D. Minn. Sept. 8, 2017) (stating, at *3,

“when a complaint contains both arbitrable and nonarbitrable claims a court must compel

the arbitration of arbitrable claims, even where the result would be the possibly inefficient

maintenance of separate proceedings in different forums.” (internal quotations and

citations omitted)).

II.    Basic Principles of Contract Law Require Dismissal of the Association’s Direct
       Arbitration Claims.

       The Association contends that principles of contract law permit its direct arbitration

claims against ONE. Again, the Association is mistaken. First, the Association relies upon

the Hayes-ONE Subcontract in an attempt to justify its direct arbitration claims. See Assn

Brief [34], at pp. 3-4. The Association, however, is not a party to the Subcontract, and has

no right to enforce its terms. Ahlgren v. Muller, 438 F. Supp. 3d 981, 990 (D. Minn. 2020)

(Tunheim, J.) (“under Minnesota law, strangers to a contract acquire no rights under the

contract.”).

       Second, the Association is not a third party beneficiary. ONE incorporates its

discussion in its opening brief establishing the Association’s failure to establish third party

beneficiary status. See ONE Opening Brief [9], at pp. 14-18. In sum, despite the



                                              6
           CASE 0:21-cv-00463-JRT-TNL Doc. 37 Filed 05/07/21 Page 7 of 11




Association’s arguments, both the Prime Contract and the terms of the Subcontract reject

third party beneficiary status to the Association. Id., at pp. 15-17. The Subcontract states

that ONE only assumes toward Hayes — not the Association — all of the obligations and

responsibilities Hayes assumes toward the Association under the Prime Contract.

Subcontract (Doc. 1-1) at ECF p. 78. See Louis Degidio, Inc. v. Indus. Combustion, LLC,

No. CV 19-2690 (JRT/ECW), 2020 WL 4676289, at *2 (D. Minn. Aug. 12, 2020)

(Tunheim, J.) (“Courts looks to the contract terms or surrounding circumstances to

determine intent, including when the third party is referenced by name or category.”); see

also ONE Brief in Opp. [Doc. 30], at 13 (citing Prime Contract § 1.4.2 — “The Design-

Build Documents shall not be construed to create a contractual relationship of any kind

between any persons or entities other than the Owner and the Design-Builder”); ISD 281

v. Haymaker, unpubl., 1997 WL 631521, *3 (Minn.Ct.App. Oct. 14, 1997) (finding AIA

‘no contractual relationship’ clause “specifically excludes the possibility of a contract

between the [owner] and any subcontractor”);2 Fliginger v. Opus Northwest Constr.,

unpubl., 2010 WL 4286231, *6 (Minn.Ct.App. Nov. 2, 2010) (no third party beneficiary

where design-build contract “clearly envisions that [design-builder’s] performance will be

rendered to [Owner]”);3 Town Ctr. Office Plaza v. Carlson Real Estate, unpub., 2017 WL




       2
               Cited in ONE Opening Brief [Doc. 9], at pp. 15, 17; ONE Opp. Memo. [Doc
30], at pp. 7, 14.
        3
               Cited in ONE Opening Brief [Doc. 9], at p. 17; ONE Opp. Memo. [Doc 30],
at p. 14.

                                             7
            CASE 0:21-cv-00463-JRT-TNL Doc. 37 Filed 05/07/21 Page 8 of 11




1375304, at *8-9 (Minn.Ct.App. Apr. 17, 2017) (condominium association was not a third-

party beneficiary of design-build contract between developer and builder).4

       In opposition, the Association again caviled ONE’s citations, selectively focusing

on cases it incorrectly perceives as favoring its position. For example, in Pierce Assoc. v.

Nemours Fd., 865 F.2d 530, 536 (3rd. Cir. 1988), the Association argues that certain

language common to both the general contract and subcontract resulted in the rejection of

third party beneficiary status, but the Court also cited language limited to the general

contract, which the Court observed was “of course evidence of [the general contractor]’s

intent.” Id., at 537. This approach is consistent with this Court’s observation in Degidio

that review of the surrounding circumstances is appropriate in the determination of third

party beneficiary status. Degidio, at *2. The terms of the Prime Contract, thus, are very

relevant in this Court’s review of the Association’s claimed third party beneficiary status.

To be sure, the Association, in the Prime Contract, rejected third party beneficiary status,

yet when arguably convenient, eschews the terms of the Prime Contract. They cannot have

it both ways.

       Third, the plain language of the Subcontract does not support the Association’s

position. In very clear, narrow terms, the Subcontract states only that ONE, if requested

by Hayes, shall join an arbitration “between [the Association] and Hayes” that involves

ONE’s work or its acts or omissions. ECF Doc. 1-1, at p. 78; This limited arbitration

clause permits ONE’s joinder only as to claims between the Association and Hayes;


       4
                Cited in ONE Opening Brief [Doc. 9], at p. 17; ONE Opp. Memo. [Doc 30],
at p. 14.

                                             8
             CASE 0:21-cv-00463-JRT-TNL Doc. 37 Filed 05/07/21 Page 9 of 11




nowhere does the language permit, nor can it be reasonably interpreted to mean, that the

Association may assert direct claims against ONE.5 See e.g., M. A. Mortenson v. Saunders

Concrete Company, 2011 WL 2672248, at *7 (D. Minn. Jul. 8, 2011) (Frank, J.) (“The

arbitration agreement between Mortenson and Saunders, while incorporated in the Bond

between Mortenson and Hartford, by its own terms only governs ‘any dispute arising

between Mortenson and [Saunders] under the [Subcontract].’ The dispute between

Mortenson and Hartford arising under the Bond is thus beyond the scope of the arbitration

agreement.”).6

         The Subcontract’s dispute resolution provision [Doc. 1-1, at p. 78] functions as

follows:

    LITIGATION REQUIRED:                          ARBITRATION REQUIRED ONLY:

    1. For any dispute between Hayes and          If Hayes requests ONE join an
       ONE:                                        arbitration proceeding:
       o Arising out of or relating to the         o involving claims between the
          Subcontract or the Work                      Association and Hayes;
                                                   and
    or
                                                    o involving an act or omission of
    2. For any direct claims by the                     ONE or any Work required to be
       Association against ONE.                         performed by ONE under the
                                                        Subcontract




         5
               Any argument that the Subcontract incorporates the arbitration provision of
the Prime Contract is incorrect. The Subcontract does not expressly incorporate the Prime
Contract’s arbitration agreement. Reference to a ‘flow-through’ clause in a subcontract is
insufficient to bind a subcontractor to an arbitration clause contained in a prime contract.
See ONE Reply Brief [Doc. 29], p. 6, n.3.
        6
               Cited in ONE Opening Brief [Doc. 9], at p. 17; ONE Opp. Memo. [Doc 30],
at p. 14.

                                             9
       CASE 0:21-cv-00463-JRT-TNL Doc. 37 Filed 05/07/21 Page 10 of 11




       The Association is not Hayes, nor are the Association’s claims against ONE

“between Owner and Hayes” as required to join ONE in an arbitration under the

Subcontract. Id. Thus under the Subcontract’s clear language there is no arbitration clause

or agreement allowing the Association to assert direct arbitration claims against ONE.

                                     CONCLUSION

       ONE respectfully requests an Order:

       As to the Association’s Motion [Doc. 19]:
       (1)    Denying the Association’s Motion [Doc. 19].

       As to the issues presented in ONE’s Motion [Doc. 7]:
       (2)    Dismissing the Association’s Demand for Arbitration against ONE with
              prejudice and on the merits;

       (3)    Alternatively, staying the Association’s Demand pending this Court’s
              determination of all issues involving arbitrability of the Association’s claims
              against ONE;

       (3)    Alternatively, if the Court determines the Association may pursue its direct
              claims against ONE, ruling that Minn. Stat. § 541.051 bars any claims by the
              Association predicated on an “existing stainless steel boiler flue piping”
              condition expressly accepted by the Association in the Prime Contract.

       (4)    Alternatively, if the Court denies ONE’s Petition, staying this matter pending
              the adjudication of all claims in the arbitration matter.

                                          Respectfully submitted,

Dated: May 7, 2021                        O’MEARA, LEER, WAGNER & KOHL, P.A.

                                                 s/ Shamus P. O’Meara
                                          _________________________________
                                          Shamus P. O’Meara (#221454)
                                          7401 Metro Boulevard, Suite 600
                                          Minneapolis, MN 55439-3034
                                          (952) 831-6544

                                             10
CASE 0:21-cv-00463-JRT-TNL Doc. 37 Filed 05/07/21 Page 11 of 11




                            spomeara@olwklaw.com

                            ATTORNEYS FOR PETITIONER OBERMILLER
                            NELSON ENGINEERING, INC.




                              11
